Exhibit 10.1

SECOND AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is adopted,
executed and agreed to as of this 29th day of October, 2019 (the “Effective
Date”), between MRC Global Inc., a Delaware corporation (“Company”), and Andrew
R. Lane (the “Executive”), which are referred to as the parties to this
Amendment.

WHEREAS, the parties previously entered into that certain Employment Agreement
dated May 16, 2013 and the First Amendment to Employment Agreement dated
February 18, 2016 (including all exhibits and other attachments thereto, the
“Employment Agreement”); and

WHEREAS, the parties desire and deem it to be in their respective best interests
to amend the Employment Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Amendment, and other valid consideration, the
sufficiency of which the parties acknowledge, the parties agree to amend the
Employment Agreement as follows:

ARTICLE I

AMENDMENTS TO EMPLOYMENT AGREEMENT

The Employment Agreement is amended by:

 

  (1)

Deleting 1.1 in its entirety and substituting in its place the following:

“Term. The Company agrees to employ the Executive, and the Executive agrees to
be employed by the Company, in each case, pursuant to this Agreement, for a
period commencing on the Effective Date and ending on the earlier of:

(i)    May 16, 2023 and

(ii)    the termination of the Executive’s employment in accordance with
Section 3 (the “Term”);

provided, that on May 16, 2023 and each subsequent May 16th, the Term shall
automatically be extended for one year unless 90 days’ written notice of
non-renewal is given by the Executive or the Company to the other party.”

 

  (2)

Adding a new Section 2.8 that reads as follows:

“Retirement. If Executive remains employed by the Company on or after May 16,
2021 (the “Target Date”), the Company terminates Executive’s employment other
than for Cause, death or Disability prior to the Target Date or the Executive
terminates employment for Good Reason prior to the Target Date, Executive shall
be deemed “Retired” and to have satisfied any requirement that the Participant’s



--------------------------------------------------------------------------------

age plus years of service equal to at least 80 for the purposes of any equity
award agreement granted pursuant to the Company’s 2011 Omnibus Incentive Plan,
as amended, including (without limitation) any Restricted Stock Award Agreement,
Restricted Stock Unit Award Agreement, Performance Share Unit Award Agreement or
Stock Option Agreement and Executive shall be entitled to continued vesting
pursuant to the retirement provisions of each such agreement and any requirement
under the award agreement that Executive must remain employed with the Company
for any period of time prior to such Retirement for the award to vest will be
waived; provided, that in the case of any Performance Share Unit Award Agreement
the amount payable under the award shall be prorated as provided in the
provision concerning “Termination under an Employment Agreement” set forth in
Section 5.4 of the applicable Performance Share Unit Award Agreement
(notwithstanding the provisions in the “Retirement” provision of the award set
forth in Section 5.3) and in the case of any Restricted Stock Unit Award
Agreement the amount payable under the award shall be payable within 30 days
following the date the award becomes vested. Notwithstanding the foregoing in
this Section 2.8, Executive shall only be entitled to the retirement treatment
that this Section 2.8 provides if Executive meets the Company’s Equity Ownership
Guidelines measured as of the Target Date; provided, that this requirement only
applies if Executive’s employment is not otherwise terminated prior to the
Target Date.”

ARTICLE II

MISCELLANEOUS

This Amendment is incorporated into and is a part of the Employment Agreement.
Except to the extent modified by this Amendment, the Employment Agreement shall
continue in full force and effect in accordance with its provisions.

This Amendment shall be construed and enforced in accordance with, and the
rights and obligations of the parties shall be governed by, the laws of the
State of Texas, without giving effect to the conflicts of law principles
thereof.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts shall together constitute
one and the same instrument. This Amendment may be delivered through the means
of email delivery of a portable document format (.pdf) file or similar
transmission of the signed Amendment.

[Signatures to Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the Effective Date.

 

MRC GLOBAL INC. By:  

 

Name:   Daniel J. Churay Title:   Executive Vice President – Corporate Affairs,
General Counsel & Corporate Secretary

 

Andrew R. Lane

[Signature Page to Second Amendment to Employment Agreement]